Name: 77/123/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the Federal Republic of Germany with regard to the 1975 survey on the structure of agricultural holdings (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic analysis;  agricultural structures and production;  Europe
 Date Published: 1977-02-09

 Avis juridique important|31977D012377/123/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the Federal Republic of Germany with regard to the 1975 survey on the structure of agricultural holdings (Only the German text is authentic) Official Journal L 037 , 09/02/1977 P. 0008 - 0009COMMISSION DECISION of 25 January 1977 laying down a sampling plan for the Federal Republic of Germany with regard to the 1975 survey on the structure of agricultural holdings (Only the German text is authentic) (77/123/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community. Having regard to Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings (1), and in particular Article 8 (1) (c) thereof, Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to be adopted in accordance with the procedure laid down in Article 11 of that Directive; Whereas pursuant to Article 6 (1) of Directive 75/108/EEC random samples of agricultural holdings are to be taken and the number of these samples is to be between the limits laid down in that Article; Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to refer to strata and regions: Whereas the Federal Republic of Germany has presented a sampling plan, which fulfils all the conditions set out above; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The sample of agricultural holdings shall be based on the combined data on holdings from the survey on land utilization of 1974 and the general census of live-stock of December 1973 (December 1974 for Baden-WÃ ¼rttemberg). Article 2 The population of holdings shall be divided: 1. At regional level according to "BundeslÃ ¤nder". 2. According to economic aspects into four groups of strata: (a) holdings with a significant number of laying hens, pigs for fattening, breeding sows or bovine animals; (b) holdings cultivating tobacco, hops or vines; (c) holdings concerned principally with horticultural produce; (d) holdings concerned principally with agricultural produce. 3. The group of strata referred to in 2 (a) includes all holdings with at least 2 000 laying hens or 200 pigs for fattening or 40 breeding sows or 100 bovine animals. 4. The group of strata referred to in 2 (b) is subdivided into six strata : holdings cultivating less than two hectares of tobacco, two or more hectares of tobacco, less than three hectares of hops, three or more hectares of hops, less than five hectares of vines, five or more hectares of vines. 5. The group of strata referred to in 2 (c) is subdivided into three strata of agricultural area utilized : less than one hectare, one to less than two hectares, two hectares and above. 6. The group of strata referred to in 2 (d) is subdivided into seven categories according to agricultural area utilized : less than one hectare, one to less than two hectares, two to less than five hectares, five to less than 10 hectares, 10 to less than 20 hectares, 20 to less than 50 hectares, 50 hectares and above. Article 3 The holdings shall be grouped, before sampling, according to sampling region. The following constitute a single region each time: 1. The LÃ ¤nder: - Schleswig-Holstein, - Saar. 2. The three city states of Hamburg, Bremen and Berlin taken together. (1)OJ No L 42, 15.2.1975, p. 21. 3. Any other "Regierungsbezirk" Article 4 The sampling fractions shall be between 1 and 100 %. The highest sampling fractions shall be applied to the economically important strata. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 January 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President